DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. [US 20130091353] in view of Laine, et al. [US 20190007197].

As per claim 1:	Zhang, et al. teach a computerized system for homomorphic encryption comprising: 
a key generation module configured to generate a secret key, a public key and a bootstrapping key; [Zhang: 0046; client device 130 generates a 16-byte random number N.sub.0, and retrieves the Bootstrap Public Key ID (BPubKID)]
a private-key encryption module configured to generate a first ciphertext using the secret key; [Zhang: 0049; generates a random number N.sub.1 and RSA encrypts N.sub.1 with BPubK using a PKCS#1 v1.5 encryption algorithm. Generates a signature S.sub.R2 over N.sub.0 and the encrypted N.sub.1 using its private key CSDPriK. See also 0077-0078]
a public-key encryption module configured to generate a second ciphertext using the public key; [Zhang: 0059; decrypting with AES CBC mode and IV=0, and uses the same AES algorithm to re-encrypt it with the SEK to get E.sub.SEK(E.sub.BPubK(KEK) .parallel. E.sub.KEK(ClPriK)), which is a double encryption of another form. If there is a short residual block, the last block is encrypted again and the left side bytes of the ciphertext are used to XOR with the residual block. The claimed second ciphertext can be given the broadest reasonable interpretation (BRI) as re-encrypting to result in a second ciphertext. See also 0084]
a private-key decoding module configured to decode the first ciphertext, the second ciphertext and an encrypted analytic result; [Zhang: 0051; invokes a Fixed Key White Box RSA decode function (FK WB-RSA) to decrypt the encrypted value N1 using the transformed Bootstrap private key BPriKTa. The FK-WB-RSA decrypt function results in a transform of the N1, which is designated N1Tb]
**a homomorphic computational module configured to perform an analytical operation, according to an analytical operation request on the first ciphertext and the second ciphertext without decrypting the first ciphertext [**as rejected under the secondar reference, discussion below] and the second ciphertext using the bootstrapping key; and, [Zhang: 0059, 0077-078]
**wherein the encrypted analytical result is provided by the homomorphic computational module and are encrypted with the secret key. [**as rejected under the secondar reference, discussion below]
	Zhang discloses the second ciphertext using the bootstrapping key [Zhang: 0057, 0077-078]. Thus, Zhang discloses performing an analytical operation using the bootstrapping key. However, Zhang did not further include “a homomorphic computational module configured to perform an analytical operation, according to an analytical operation request on the first ciphertext and the second ciphertext without decrypting the first ciphertext” and “wherein the encrypted analytical result is provided by the homomorphic computational module and are encrypted with the secret key”.
	Laine, et al. teach the encryption application can perform homomorphic operations as rational number arithmetic on the ciphertexts, such as multiplication operations, generating updated ciphertexts while the homomorphic encrypted data remains encrypted [Laine: 0005]. Laine discloses aspects of high-precision rational number arithmetic in homomorphic encryption are described, such as to implement techniques for homomorphic operations, including multiplication operations and rational number arithmetic on homomorphic encrypted data [Laine: 0014]. Homomorphic encrypted data, such as a dataset of homomorphic encrypted data of ciphertexts. The homomorphic encrypted data can include encrypted bit strings of some length in rows and columns, all of which are encrypted using homomorphic encryption to encrypt one bit of the data at a time. Homomorphic encryption is a powerful cryptographic technique 

Claim 2:  Zhang: 0053; discussing the computerized system of claim 1 wherein the first ciphertext has a cipher expansion of six or less.
Claim 3:  Zhang: 0077; discussing the computerized system of claim 1 wherein: the private-key encryption module and the public-key encryption module are disposed on a client in electronic communications with a server; the homomorphic computational module is disposed on the server; and, the encrypted analytical result are transmitted from the server to the client. [As rejected for the same reason as in claim 1, Laine teaches homomorphic computational]
Claim 4:  Zhang: 0053; discussing the computerized system of claim 1 wherein the second ciphertext has a cipher expansion of 20 or less.
Claim 5:  Zhang: 0059, 0077-078; discussing the computerized system of claim 1 including a bootstrapping processor configured to receive a first LWE cipher and a second LWE cipher encrypted using the secret key, and the bootstrapping key and to generate a set of new LWE ciphers having a first new LWE cipher, a second new LWE cipher and a third new LWE cipher; and, where the set of new LWE ciphers are in a  [Laine discloses LWE ciphers [Laine: 0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Laine to teach LWE ciphers for the reason that security is based on the hardness of either the Learning With Errors (LWE) or the Ring Learning With Errors (RLWE) problem, which makes the plaintext and ciphertext spaces very similar in the different schemes]
Claim 6:  Zhang: 0033, 0066; discussing the computerized system of claim 5 wherein the bootstrapping processor includes a homomorphic lifting procedure configured to lift the first ciphertext having a small modulus to a lifted ciphertext having a large modulus and perform a limited number of operations on the lifted ciphertext. [As rejected for the same reason as in claim 1, Laine teaches homomorphic computational]
Claim 7:  Zhang: 0033, 0066; discussing the computerized system of claim 6 wherein the bootstrapping processor includes a modulus reduction configured to transform the lifted ciphertext to a small modulus ciphertext wherein the lifted ciphertext having a small modulus is always valid.
Claim 8:  Zhang: 0101; discussing the computerized system of claim 1 wherein the homomorphic computational module is configured to receiving a function on a data in a form of an arithmetic circuit having gates, an input wire and an output wire; accessing the bootstrapping key and first ciphertext; unpacking the first ciphertext into a LWE cipher to provide an input to the input wire to the arithmetic circuit; performing the analytical operation to each gate in the arithmetic circuit in an order from input wire to the output wire; providing results from the analytical operation wherein a results LWE ciphers at the output wires represent a results ciphertext of a value of the function [Laine discloses LWE ciphers [Laine: 0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Laine to teach LWE ciphers for the reason that security is based on the hardness of either the Learning With Errors (LWE) or the Ring Learning With Errors (RLWE) problem, which makes the plaintext and ciphertext spaces very similar in the different schemes]; and, sending the results ciphertext to a client with the secret key wherein the results ciphertext is configured to be decoded by the client with the secret key where a decoded result is equal to the value of the function evaluated on an original data of the first ciphertext. [Zhang: 0051]
Claim 9:  Zhang: 0101; discussing the computerized system of claim 8 wherein there is no limit on a number of the gates in the arithmetic circuit representing the function.
Claim 10:  Zhang: 0059; discussing the computerized system of claim 1 wherein the homomorphic computational module is configured to: receiving a function on a data in a form of a Boolean circuit having gates and an input wire and an output wire; accessing the bootstrapping key and first ciphertext; unpacking the first ciphertext into a LWE cipher to provide an input to the input wire to the Boolean circuit; performing the analytical operation to each gate in the Boolean circuit in an order from the input wires to the output wires; providing results from the analytical operation wherein a results LWE ciphers at the output wires represent a results ciphertext of a value of the function [Laine discloses LWE ciphers [Laine: 0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Laine to teach LWE ciphers for the reason that security is based on the hardness of either the Learning With Errors (LWE) or the Ring Learning With Errors (RLWE) problem, which makes the plaintext and ciphertext spaces very similar in the different schemes]; and, sending the results ciphertext to a client with the secret key wherein the results ciphertext is configured to be decoded  [Zhang: 0051]
Claim 11:  Zhang: 0101; discussing the computerized system of claim 10 wherein there is no limit on A number of gates in the Boolean circuit representing the function.
As per claim 12:	Zhang, et al. teach a method for homomorphic encryption comprising: 	generating a secret key, a public key and a bootstrapping key; [Zhang: 0046; client device 130 generates a 16-byte random number N.sub.0, and retrieves the Bootstrap Public Key ID (BPubKID)] 
generating a first ciphertext using the secret key; [Zhang: 0049; generates a random number N.sub.1 and RSA encrypts N.sub.1 with BPubK using a PKCS#1 v1.5 encryption algorithm. Generates a signature S.sub.R2 over N.sub.0 and the encrypted N.sub.1 using its private key CSDPriK. See also 0077-0078]
generating a second ciphertext using the public key; [Zhang: 0059; decrypting with AES CBC mode and IV=0, and uses the same AES algorithm to re-encrypt it with the SEK to get E.sub.SEK(E.sub.BPubK(KEK) .parallel. E.sub.KEK(ClPriK)), which is a double encryption of another form. If there is a short residual block, the last block is encrypted again and the left side bytes of the ciphertext are used to XOR with the residual block. The claimed second ciphertext can be given the broadest reasonable interpretation (BRI) as re-encrypting to result in a second ciphertext. See also 0084] 
providing an analytical operation request; [Zhang: 0046, 0054]
performing an analytical operation, **according to the analytical operation request on the first ciphertext and the second ciphertext without decrypting, [**as rejected under the secondar reference, discussion below] using the bootstrapping key; [Zhang: 0059, 0077-078]
providing an encrypted analytical result wherein the encrypted analytical results are encrypted with the secret key; and, [Zhang: 0067-0068]
providing results decoded from the group consisting of the first ciphertext, the second ciphertext, the encrypted analytical result or any combination thereof. [Zhang: 0051; invokes a Fixed Key White Box RSA decode function (FK WB-RSA) to decrypt the encrypted value N1 using the transformed Bootstrap private key BPriKTa. The FK-WB-RSA decrypt function results in a transform of the N1, which is designated N1Tb]
	Zhang discloses the second ciphertext using the bootstrapping key [Zhang: 0057, 0077-078]. Thus, Zhang discloses performing an analytical operation using the bootstrapping key. However, Zhang did not further include “according to the analytical operation request on the first ciphertext and the second ciphertext without decrypting”.
	Laine, et al. teach the encryption application can perform homomorphic operations as rational number arithmetic on the ciphertexts, such as multiplication operations, generating updated ciphertexts while the homomorphic encrypted data remains encrypted [Laine: 0005]. Laine discloses aspects of high-precision rational number arithmetic in homomorphic encryption are described, such as to implement techniques for homomorphic operations, including multiplication operations and rational number arithmetic on homomorphic encrypted data [Laine: 0014]. Homomorphic encrypted data, such as a dataset of homomorphic encrypted data of ciphertexts. The homomorphic encrypted data can include encrypted bit strings of some length in rows and columns, all of which are encrypted using homomorphic encryption to encrypt one bit of the data at a time. Homomorphic encryption is a powerful cryptographic technique that allows computation on the encrypted data without first decrypting the encrypted data. Even though homomorphic operations can be performed on the encrypted data, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laine with Zhang to teach “according to the analytical operation request on the first ciphertext and the second ciphertext without decrypting” for the reason homomorphic encryption can be used to encrypt data in a way that allows computations to be performed on the encrypted data and homomorphic operations can be performed on the encrypted data, the results of the operations remain encrypted, and no information about the underlying plaintext is accessible [Laine: 0014, 0018].
Claim 13:  Zhang: 0053; discussing the method of claim 12 including generating the first ciphertext using the secret key configured to have a cipher expansion of six or less.
Claim 14:  Zhang: 0077; discussing the method of claim 12 including transmitting the encrypted analytical result from a server to a client.

Claim 16:  Zhang: 0059, 0077-078; discussing the method of claim 12 including receiving a first LWE cipher and a second LWE cipher encrypted using the secret key and receiving the bootstrapping key; and, generating a set of new LWE ciphers having a first new LWE cipher, a second new LWE cipher and a third new LWE cipher wherein the set of new LWE ciphers are in a same domain as the first LWE cipher and the second LWE cipher and have a same small modulus and error size as the first LWE cipher and the second LWE cipher. [Laine discloses LWE ciphers [Laine: 0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Laine to teach LWE ciphers for the reason that security is based on the hardness of either the Learning With Errors (LWE) or the Ring Learning With Errors (RLWE) problem, which makes the plaintext and ciphertext spaces very similar in the different schemes]
Claim 17:  Zhang: 0033, 0066; discussing the method of claim 16 including lifting the first ciphertext with a small modulus to a lifted ciphertext with a large modulus and perform a limited number of operations on the lifted ciphertext.
Claim 18:  Zhang: 0033, 0066; discussing the method of claim 16 including transforming a large modulus ciphertext to a small modulus ciphertext wherein the small modulus ciphertext is always valid.
Claim 19:  Zhang: 0059; discussing the method of claim 12 including: receiving a function on a data in a form of an arithmetic circuit having gates and an input wire and an output wire: accessing the bootstrapping key and first ciphertext; unpacking the first ciphertext into a LWE cipher to provide an input to the input wire to the arithmetic circuit; performing the analytical operation to each gate in the arithmetic circuit in an order from [Laine discloses LWE ciphers [Laine: 0023]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Laine to teach LWE ciphers for the reason that security is based on the hardness of either the Learning With Errors (LWE) or the Ring Learning With Errors (RLWE) problem, which makes the plaintext and ciphertext spaces very similar in the different schemes]; and, sending the results ciphertext to a client with the secret key wherein the results ciphertext is configured to be decoded by the client with the secret key where a decoded result is equal to a value of the function evaluated on an original data of the first ciphertext. [Zhang: 0051]
As per claim 20:	Zhang, et al. teach a computerized system for homomorphic encryption comprising: 
a server having a computer readable medium in communication with a first client and a second client; [Zhang: 0100, claim 10]
a set of computer readable instructions disposed on the server that, when executed by a processor, performs the steps of: [Zhang: 0100, claim 10]
receiving a public key and a bootstrapping key generated by the first client; [Zhang: 0046; client device 130 generates a 16-byte random number N.sub.0, and retrieves the Bootstrap Public Key ID (BPubKID)] 
receiving a first ciphertext encrypted using a secret key; [Zhang: 0049; generates a random number N.sub.1 and RSA encrypts N.sub.1 with BPubK using a PKCS#1 v1.5 encryption algorithm. Generates a signature S.sub.R2 over N.sub.0 and the encrypted N.sub.1 using its private key CSDPriK. See also 0077-0078]
receiving a second ciphertext encrypted using the public key; [Zhang: 0059; decrypting with AES CBC mode and IV=0, and uses the same AES algorithm to re-encrypt it with the SEK to get E.sub.SEK(E.sub.BPubK(KEK) .parallel. E.sub.KEK(ClPriK)), which is a double encryption of another form. If there is a short residual block, the last block is encrypted again and the left side bytes of the ciphertext are used to XOR with the residual block. The claimed second ciphertext can be given the broadest reasonable interpretation (BRI) as re-encrypting to result in a second ciphertext. See also 0084] 
performing an analytical operation, **according to an analytical operation request on the first ciphertext and the second ciphertext without decrypting [**as rejected under the secondar reference, discussion below] using the bootstrapping key; [Zhang: 0059, 0077-078]
providing an encrypted analytical result wherein the encrypted analytical results are encrypted with the secret key; and, [Zhang: 0067-0068]
providing results decoded from the group consisting of the first ciphertext, the second ciphertext, the encrypted analytical results or any combination thereof. [Zhang: 0051; invokes a Fixed Key White Box RSA decode function (FK WB-RSA) to decrypt the encrypted value N1 using the transformed Bootstrap private key BPriKTa. The FK-WB-RSA decrypt function results in a transform of the N1, which is designated N1Tb]
	Zhang discloses the second ciphertext using the bootstrapping key [Zhang: 0057, 0077-078]. Thus, Zhang discloses performing an analytical operation using the bootstrapping key. However, Zhang did not further include “according to an analytical operation request on the first ciphertext and the second ciphertext without decrypting”.
	Laine, et al. teach the encryption application can perform homomorphic operations as rational number arithmetic on the ciphertexts, such as multiplication 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laine with Zhang to teach “according to an analytical operation request on the first ciphertext and the second 
Claim 21:  Zhang: 0033, 0047; discussing the computerized system of claim 21 wherein performing an analytical operation include the step of using a pseudocode function f taken from the group consisting of an if-statement function, a while-loop function, a for-loop function of any combination thereof.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435